—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 22, 1992, which ruled that claimant was ineligible to receive unemployment insurance benefits because he was not totally unemployed.
There is substantial evidence in the record to support the conclusion by the Unemployment Insurance Appeal Board that claimant was the sole owner of an ongoing business and that he was therefore not totally unemployed (see, Matter of Witham [Roberts], 134 AD2d 752; Matter of Muller [Levine], 50 *930AD2d 1005, lv denied 40 NY2d 806). Claimant admitted that he was a "self-employed planning consultant” and that he operated from an office within his apartment. He was listed in the yellow pages under "Landscape Architects” and maintained a separate business telephone. He also kept a separate bank account and admitted that the business owned furniture and office equipment. In addition, his tax return for the relevant time period claimed business expenses. The mere fact that the business may not have been remunerative is not controlling (see, Matter of Carasso [Catherwood], 23 AD2d 935). Claimant’s remaining contentions have been considered and rejected for lack of merit.
Weiss, P. J., Yesawich Jr., Mercure, Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.